                                                     Hearing Date: August 20, 2020 at 10:00 a.m.
                                                     Objection Date: August 13, 2020

TARTER KRINSKY & DROGIN LLP
Counsel to the Chapter 7 Trustee
1350 Broadway, 11th Floor
New York, New York 10018
Tel (212) 216-8000
Fax (212) 216-8001
Alex Spizz, Esq.
Arthur Goldstein, Esq.
Jill Makower, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
In re:
                                                                           Chapter 7
AMPAL-AMERICAN ISRAEL CORPORATION,
                                                                           Case No. 12-13689 (SMB)
                                    Debtor.
-----------------------------------------------------------------------X


       NOTICE OF CHAPTER 7 TRUSTEE’S MOTION PURSUANT TO
  FEDERAL RULES OF BANKRUPTCY PROCEDURE 9019 FOR APPROVAL OF
                    SETTLEMENT AGREEMENT

         PLEASE TAKE NOTICE that, upon the motion dated July 28, 2020 (the “Motion”)

Alex Spizz, as the Chapter 7 trustee (the “Trustee”) of the Ampal-American Israel Corporation

(the “Debtor”), by and through his undersigned counsel, Tarter Krinsky & Drogin LLP, the

Trustee will move before the Honorable Stuart M. Bernstein, United States Bankruptcy Judge, at

the United States Bankruptcy Court for the Southern District of New York, One Bowling Green,

New York, New York 10004 on August 20, 2020 at 10:00 a.m. (the “Hearing”), or as soon

thereafter as counsel can be heard, for an order pursuant to Rule 9019 of the Federal Rules of

Bankruptcy Procedure, approving the Settlement Agreement (the “Agreement”) entered into by




{Client/008427/BANK912/02146751.DOCX;1 }
and between the Trustee, Merhav Ampal Group, Ltd. f/k/a Merhav-Ampal Energy Ltd. and

Merhav (M.N.F.) Limited, a copy of which is annexed to the Motion as Exhibit 1.

         PLEASE TAKE FURTHER NOTICE, that copies of the Motion and the Agreement

may be obtained by request made to the Trustee Alex Spizz, Esq. at aspizz@tarterkrinsky.com.

         PLEASE TAKE FURTHER NOTICE, that objections, if any, to the Motion or the

Agreement shall be set forth in a writing describing the basis therefor, conform to the Federal

Rules of Bankruptcy Procedure and the Local Rules of the United States Bankruptcy Court for

the Southern District of New York, and shall be (i) filed with the United States Bankruptcy Court

for the Southern District of New York (a) in accordance with General Order M-399,

electronically, by registered users of the Bankruptcy Court’s case filing system, or (b) in

accordance with Local Bankruptcy Rules 5005-1 and 9004-1, submitted to the Clerk of the

United States Bankruptcy Court for the Southern District of New York; (ii) in accordance with

Local Bankruptcy Rule 9070-1, submitted in hard-copy form directly to the chambers of the

Honorable Stuart M. Bernstein, United States Bankruptcy Judge, at the Bankruptcy Court; and

(iii) served upon: (a) Tarter Krinsky & Drogin LLP, counsel to Alex Spizz, as Chapter 7 Trustee,

1350 Broadway, 11th Floor, New York, NY 10018 (Attn: Alex Spizz, Esq.); (b) Bryan Cave

Leighton Paisner LLP, Attorneys for Defendants, 1290 6th Avenue, New York, NY 10104 (Attn:

Stephanie Wickouski, Esq); and (c) the Office of the United States Trustee, 201 Varick Street,

New York, New York 10014, so that same is filed and received no later than August 13, 2020.

         PLEASE TAKE FURTHER NOTICE that any party objecting to the relief requested

by the Motion must appear at the Hearing. The Hearing will be held telephonically via Court

Solutions. Participants may sign up or register at www.court-solutions.com. The Hearing may




{Client/008427/BANK912/02146751.DOCX;1 }       2
be adjourned, from time to time, by announcement in open Court without any further or other

notice thereof.

Dated: New York, New York
       July 28, 2020
                                           Respectfully submitted,

                                           TARTER KRINSKY & DROGIN LLP


                                           By: /s/ Alex Spizz
                                                Alex Spizz, Esq.
                                                Arthur Goldstein, Esq.
                                                Jill Makower, Esq.
                                                1350 Broadway, 11th Floor
                                                New York, New York 10018
                                                Telephone: (212) 216-8000
                                                aspizz@tarterkrinsky.com
                                                agoldstein@tarterkrinsky.com
                                                jmakower@tarterkrinsky.com

                                                  Counsel to the Chapter 7 Trustee




{Client/008427/BANK912/02146751.DOCX;1 }      3
                                                     Hearing Date: August 20, 2020 at 10:00 a.m.
                                                     Objection Date: August 13, 2020

TARTER KRINSKY & DROGIN LLP
Counsel to the Chapter 7 Trustee
1350 Broadway, 11th Floor
New York, New York 10018
Tel (212) 216-8000
Fax (212) 216-8001
Alex Spizz, Esq.
Jill Makower, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
In re:
                                                                           Chapter 7
AMPAL-AMERICAN ISRAEL CORPORATION,
                                                                           Case No. 12-13689 (SMB)
                                    Debtor.
-----------------------------------------------------------------------X


           CHAPTER 7 TRUSTEE’S MOTION PURSUANT TO FEDERAL
      RULE OF BANKRUPTCY PROCEDURE 9019 FOR AN ORDER APPROVING
                       SETTLEMENT AGREEMENT

         Alex Spizz, as the Chapter 7 trustee (the “Trustee”) of Ampal-American Israel

Corporation (the “Debtor”) in the above-captioned Chapter 7 case, by and through his

undersigned counsel, submits this motion (the “Motion”) pursuant to Rule 9019 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) for entry of an order of this Court

approving that certain Settlement Agreement (the “Agreement”) with Merhav (M.N.F.) Ltd.

(“Merhav”) annexed hereto as Exhibit 1. In support of the Motion, which, if granted, will result

in resolution of all disputes between the parties as set forth herein in, the Trustee represents as

follows:




{Client/008427/BANK912/02137808.DOCX;1 }
                                             JURISDICTION

           1.       Pursuant to 28 U.S.C. §1334, the Court has jurisdiction over this Motion, which is

  a core proceeding within the meaning of 28 U.S.C. §157(b)(2). Venue is proper under 28 U.S.C.

  §§1408 and 1409.

           2.       The statutory predicate for the relief sought in this Motion is Bankruptcy Rule

  9019.

                                                 FACTS

A. GENERAL

           3.       On December 17, 2019, this Court approved a Settlement Agreement and Mutual

  Release (“Settlement”) among the Trustee, Merhav and related parties in connection with an

  adversary proceeding [15-01122-SMB, ECF No. 43].

           4.       The Settlement Agreement and Order provided that The Bankruptcy Court would

  retain jurisdiction over all disputes related to the Settlement.

           5.       Subsequent to the Settlement being approved a dispute arose between the Trustee

  and Merhav whereby Merhav made a claim against Ampal’a subsidiary Merhav Ampal Group,

  Ltd (“MAG”) for $43,873 (the “Dispute”).

           6.       The trustee rejected the claim upon the grounds that it was covered by the

  Settlement.

           7.       Merhav then filed a Motion for an Order Clarifying a Settlement (the “Motion to

  Clarify”) [ECF No. 920] seeking an order determining that the Dispute was not covered by the

  Settlement.

           8.       The Motion to Clarify was heard on May 19, 2020 at which time the Court denied

  the Motion to Clarify without prejudice to Merhav having the right to file an adversary

  proceeding [Doc No. 925].



  {Client/008427/BANK912/02137808.DOCX;1 }               2
         9.       At the suggestion of the Court the parties stipulated to an order referring the

Dispute to mediation [Doc No. 926].

         10.      On July 13, 2020, the parties engaged in mediation and successfully settled the

Dispute and entered into a Settlement Agreement a copy of which is annexed as Exhibit 1.

         11.      It was agreed that MAG would pay Merhav $17,500 in full settlement of the

Dispute.

                                           REQUEST FOR RELIEF

         12.      By this Motion, the Trustee seeks approval of the Agreement pursuant to

Bankruptcy Rule 9019(a).

                     THE SETTLEMENT AGREEMENT SHOULD BE APPROVED

         13.      The Trustee believes that the proposed settlement embodied in the Agreement

meets the requirements for a compromise of controversy under Bankruptcy Rule 9019.

Bankruptcy Rule 9019(a) provides in relevant part: “upon a motion by the trustee and after

notice and a hearing, the court may approve a compromise or settlement.”

         14.      In deciding whether to approve a proposed settlement, a court must determine

whether the proposal is “fair and equitable” and “in the best interests of the estate.” In re Drexel

Burnham Lambert Group, Inc., 134 B.R. 493, 496 (Bankr. S.D.N.Y. 1991); In re Texaco, 84

B.R. 893, 902 (Bankr. S.D.N.Y. 1988); In re Carla Leather, Inc., 44 B.R. 457, 465 (Bankr.

S.D.N.Y. 1984), aff’d, 50 B.R. 764 (S.D.N.Y. 1985) (court should approve proposed settlement

where it is in the bounds of reasonableness).

         15.      A court need not conduct an independent investigation in formulating its opinion

as to the reasonableness of a settlement. In re International Distribution Centers, Inc., 103 B.R.

420, 422-23 (S.D.N.Y. 1989) (affirming bankruptcy’s court’s confirmation of proposed

settlement on ground that settlement met or exceeded lowest standard of reasonableness); In re



{Client/008427/BANK912/02137808.DOCX;1 }              3
Best Products Co., Inc., 168 B.R. 35, 50-51 (Bankr. S.D.N.Y. 1994), appeal dismissed, 177 B.R.

791 (S.D.N.Y. 1995), aff’d, 69 F.3d 26 (2d Cir. 1995). Indeed, the court need only determine

whether the settlement “‘fall[s] below the lowest point in the range of reasonableness.’” In re

W.T. Grant Co., 699 F.2d 599, 613 (2d Cir. 1983) (citations omitted) (proposed settlement

agreement between debenture holders and bankrupt estate ensuring debenture holders a nineteen

percent refund of their investment was approved where the settlement could hardly be regarded

as below the lowest point in the range of reasonableness); Drexel, 134 B.R. at 497.

         16.      The court in Drexel approved a settlement between the debtor and a corporate

insider, a former corporate officer, and explained:

                  Courts look to several factors which shed light on whether the
                  compromise remains above the lowest point in the range of
                  reasonableness. In determining whether a settlement is “fair and
                  equitable,” i.e., within the range of reasonableness, courts should
                  balance:

                           a) the likelihood of success compared to the present and
                              future benefits offered by the settlement;

                           b) the prospect of complex and protracted litigation if
                              settlement is not approved;

                           c) the proportion of the . . . [creditors] . . . who do not
                              object or who affirmatively support the proposed
                              settlement;

                           d) the competency and experience of counsel who support
                              settlement;

                           e) the relative benefits to be received by . . . [the creditors]
                              ...;

                           f) the nature and breadth of releases to be obtained by
                              officers and directors; and

                           g) g) the extent to which the settlement is the product of
                              arms’ length bargaining.

Drexel, 134 B.R. at 497 (cited in Best Products, 168 B.R. at 50). In Drexel, the court approved


{Client/008427/BANK912/02137808.DOCX;1 }                  4
the proposed settlement, having found that it was above the lowest point in the range of

reasonableness and that it was fair and equitable and in the best interests of the estate.

          17.     On behalf of the Trustee, it is respectfully submitted that the proposed settlement

embodied in the Agreement more than sufficiently meets these standards.

          18.     The Agreement resolves the Dispute without the need for litigation which would

most probably cost the Debtor’s estate more than the agreed settlement amount in legal fees to

defend.

          19.     The Trustee therefore respectfully submits that it is beneficial for the Debtor’s

estate and its creditors, and thus eminently reasonable, for the Trustee to resolve the Dispute

pursuant to the terms of the Agreement, and that the settlement is fair and equitable and well

within the range of reasonableness.

                                               NOTICE

          20.     Notice of the instant Motion shall be given to the (i) United States Trustee; (ii) the

Debtor; (iii) all parties who served and filed a notice of appearance and requested service of

documents; and (iv) in accordance with the Order Limiting Notice entered in this case on

September 12, 2013 [Docket No. 342]. Notice of this Motion and of these Motion papers is also

being filed electronically with this Court.

                                           NO PRIOR REQUEST

          21.     No prior request for the relief requested herein has been made to this or any other

Court.




{Client/008427/BANK912/02137808.DOCX;1 }                 5
                                           CONCLUSION

         WHEREFORE, the Trustee respectfully requests that this Court enter an Order, in the

form annexed hereto as Exhibit 2, approving, pursuant to Bankruptcy Rule 9019, the Agreement

between the Trustee and Merhav.

Dated: New York, New York
       July 28, 2020
                                             Respectfully submitted,

                                             TARTER KRINSKY & DROGIN LLP


                                             By: /s/ Alex Spizz
                                                  Alex Spizz, Esq.
                                                  Jill Makower, Esq.
                                                  1350 Broadway, 11th Floor
                                                  New York, New York 10018
                                                  Telephone: (212) 216-8000
                                                  aspizz@tarterkrinsky.com
                                                  jmakower@tarterkrinsky.com

                                                 Counsel to the Chapter 7 Trustee




{Client/008427/BANK912/02137808.DOCX;1 }            6
EXHIBIT 1
EXHIBIT 2
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
In re:
                                                                           Chapter 7
AMPAL-AMERICAN ISRAEL CORPORATION,
                                                                           Case No. 12-13689 (SMB)
                                    Debtor.
-----------------------------------------------------------------------X


         ORDER APPROVING SETTLEMENT AGREEMENT PURSUANT TO
        RULE 9019 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

         Upon the Motion, dated July 28, 2020 (the “Motion”) of Alex Spizz, as the Chapter 7

trustee (the “Trustee”) of Ampal-American Israel Corporation (the “Debtor”), for entry of an

Order pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) approving the Settlement Agreement (the “Agreement”) entered into among the Trustee,

Mehav Ampal Group Limited (“MAG”) and Merhav (M.N.F.) Limited (“Merhav”), a copy of

which is annexed to the Motion as Exhibit 1; and good and sufficient notice of the Motion

having been given pursuant to Rule 2002(a)(3) of the Bankruptcy Rules, and no further notice

being required; and no objection having been interposed to the Motion; and due deliberation

thereon having been had; and the Court having found the Agreement is in the best interests of the

Debtor, the Debtor’s estate, and its creditors; and for good cause shown, it is hereby ORDERED

that:

         1.       The Motion is GRANTED.

         2.       The terms of the Agreement are approved and are binding upon the Trustee, MAG

and Merhav (collectively, the “Parties”).

         3.       The Parties are authorized and directed to take all actions necessary to effectuate

the terms of the Agreement.




{Client/008427/BANK912/02138073.DOCX;1 }
         4.       This Court shall retain jurisdiction over any dispute or controversy arising from or

related to the entry of this Order.


Dated: New York, New York
       August ____, 2020


                                                HONORABLE STUART M. BERNSTEIN
                                                UNITED STATES BANKRUPTCY JUDGE




{Client/008427/BANK912/02138073.DOCX;1 }           2
